Exhibit November 7, 2008 CAPERSIA PTE LTD 96A Club Street Singapore Attention: Richard Wilson Dear Richard, Re: Promissory Note Dated June 1, 2007 – 2nd Amendment With reference to the Promissory Note (the Note) as executed by the Company on June 1, 2007 as amended on December 28, 2007. The parties to the Note, Velocity Oil & Gas, Inc as the Maker and Capersia Pte Ltd as the Payee hereby confirm their agreement to amend the Note. In the First Amendment the Payee has agreed to provide Velocity with at least twelve months and one day notice before repayment is due. In this
